Citation Nr: 0121470	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for nicotine dependence 
with resultant chronic obstructive pulmonary disease 
(COPD)/emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO rating that denied service 
connection for nicotine dependence with resultant chronic 
obstructive pulmonary disease (COPD)/emphysema.  In June 
2001, the veteran testified at a Board hearing held at the RO 
(i.e., Travel Board hearing).


REMAND

The Board notes that service connection for a disability, on 
the basis that it resulted from a disease or injury 
attributable to tobacco products during service, is 
prohibited as to claims filed after June 9, 1998.  However, 
the veteran's claim for service connection for nicotine 
dependence with resultant chronic obstructive pulmonary 
disease (COPD)/emphysema was filed in March 1998, before the 
change in law, and thus consideration may be given to his 
claim under prior law which permitted service connection when 
nicotine addiction, leading to disability, began in service.  
See 38 U.S.C.A. § 1103 (West 1991 & Supp. 2001); VAOPGCPREC 
19-97.

The RO denied the veteran's service connection claim for the 
stated reason that it was not well grounded.  However, there 
has been a significant change in law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  At the veteran's 
June 2001 Travel Board hearing, his representative argued 
that the case be remanded for further development of the 
evidence in light of the VCAA, and the Board agrees that such 
is warranted.  

The Board notes the veteran's statements and testimony that 
he was treated several times during his active service for 
bouts of pneumonia.  Although the RO has sought to obtain 
copies of all of the veteran's service medical records, the 
available service medical records do not refer to any in-
service treatment for pneumonia.  The service department 
responded to a January 1999 RO request for information that 
all available medical records had already been sent to the 
RO.  In response to another RO request for information, this 
one in August 1999, the service department replied that it 
had found no clinical records pertaining to claimed in-
service treatment for pneumonia.  Therefore, based on the 
RO's efforts and the responses from the service department, 
the RO has undertaken all reasonable efforts to obtain all of 
the veteran's service medical records.

However, the veteran's claim requires additional development 
in certain other areas.

The veteran wrote in a June 2001 letter that he had consulted 
with physicians who had informed him that his current 
diagnoses of COPD and emphysema were related to in-service 
attacks of pneumonia and smoking.  The veteran has maintained 
that he was diagnosed with COPD and emphysema in 1998 at the 
Sioux Falls, South Dakota, VA Medical Center.  In view of the 
June 2001 letter that he may have consulted other physicians, 
the RO should afford the veteran an opportunity to provide 
either evidence from those physicians in support of his claim 
or sufficient identifying information to enable the RO to 
obtain the medical evidence.

Under section 3(a) of the VCAA, codified at 38 U.S.C.A. 
§ 5103A, the VA's duty to assist claimants seeking disability 
compensation includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  In 
this particular case, the veteran has been diagnosed with 
COPD, and he states that he began smoking while serving on 
active duty.  However, there is no diagnosis of record of 
nicotine dependence or of any relationship between any 
nicotine dependence and the subsequent development of COPD 
and emphysema.  On remand, the RO should schedule the veteran 
for an examination to determine whether he developed nicotine 
dependence in service and, if so, whether such nicotine 
dependence is related to the development of COPD and 
emphysema.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran submit all medical records 
since service concerning examination 
and treatment by all VA and non-VA 
health care providers for nicotine 
dependence and COPD/emphysema; or the 
RO should have the veteran submit 
identifying information and release 
forms, and the RO should obtain the 
related medical records.

2.  The RO should then have the veteran 
undergo a VA examination to assess the 
nature and etiology of his respiratory 
disabilities.  The examination should 
address whether the veteran suffered or 
still suffers from nicotine dependence, 
and an opinion should be provided as to 
the date of onset of any such 
dependence.  The examiner should also 
discuss whether there is any 
relationship between any nicotine 
dependence and the development of any 
subsequent respiratory disabilities, 
such as COPD and emphysema.  The claims 
folder should be provided to and 
reviewed by the examiner, and the 
examination report should note that such 
has been accomplished.

3.  After the above development has 
been accomplished, and after assuring 
compliance with the notice and duty to 
assist provisions of the VCAA, the RO 
should review, on the merits, the claim 
for service connection for nicotine 
dependence with resultant 
COPD/emphysema.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


